341 F. Supp. 2d 576 (2004)
Rose Mary TAYLOR, Plaintiff,
v.
ROSE FURNITURE COMPANY; William V. Kester; and Robert L. Kester, Defendants.
No. 1:04 CV 00450.
United States District Court, M.D. North Carolina.
October 26, 2004.
Julie H. Fosbinder, Joshua R. Van Kampen, Charlotte, NC, for Plaintiff.
Wade E. Ballard, Edwards Ballard Bishop Sturm Clark & Keim, P.A., Spartanburg, SC, for Defendants.

ORDER
BULLOCK, District Judge.
For the reasons set forth in the memorandum opinion filed contemporaneously herewith,
IT IS ORDERED that Defendants' motion [Doc. # 7] to dismiss Plaintiff's first cause of action against all Defendants entitled "Discrimination in Violation of Public Policy" is GRANTED; Defendants' motion [Doc. # 7] to dismiss Plaintiff's second cause of action under the FMLA against the individual Defendants is DENIED.
IT IS FURTHER ORDERED that Plaintiff's motion [Doc. # 11] for a default judgment against Defendant Rose Furniture Company on Plaintiff's claim under the FMLA is DENIED.
IT IS FURTHER ORDERED that Defendants' motion for attorney's fees and costs is DENIED.